                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Childs Enterprises LLC d/b/a The Tipsy                     Civil No. 19-229 (DWF/DTS)
 Turtle, a Minnesota corporation, and its
 assignees; Matthew Siems, individually,
 and as Trustee for the Next-of-Kin of
 William Thomas Siems, deceased;
 Crystal Bishop, individually, and as
 parent and natural guardian of F.S. and
 K.S., minors; and Amber Bishop,
 individually, and as the parent and natural
 guardian of J.B., a minor,                                  ORDER FOR DISMISSAL
                                                                 WITH PREJUDICE
                      Plaintiffs,

 v.

 Wilson Mutual Insurance Company, a
 foreign corporation,

                      Defendant.


       Based upon the parties’ Stipulation of Dismissal With Prejudice filed on May 31,

2019, (Doc. No. [8]), and upon all of the files, records and proceedings herein,

       IT IS HEREBY ORDERED that all of the claims in the above-entitled action,

including cross-claims, are DISMISSED WITH PREJUDICE and on the merits,

without further costs to any of the parties hereto.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 3, 2019                 s/Donovan W. Frank
                                    DONOVAN W. FRANK
                                    United States District Judge
